exhibit101franks2017t_image1.jpg [exhibit101franks2017t_image1.jpg]


EXHIBIT 10.1
FRANK’S INTERNATIONAL N.V.
EMPLOYEE RESTRICTED STOCK UNIT (RSU) AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) evidences an award made
as of the _______________ 2017 (the “Date of Grant”), between FRANK’S
INTERNATIONAL N.V., a limited liability company organized in the Netherlands
(the “Company”), and _______________ (the “Employee”). The Company and Employee
may be referred to individually as “Party,” and/or collectively as the
“Parties.”
1.The Grant. Pursuant to the FRANK’S INTERNATIONAL N.V. 2013 LONG-TERM INCENTIVE
PLAN, as the same may be amended from time to time (the “Plan”), and subject to
the conditions set forth below, the Company hereby awards to Employee, effective
as of the Date of Grant, an award consisting of an aggregate number of
__________ restricted stock units (the “Restricted Stock Units” or “RSUs”),
whereby each Restricted Stock Unit represents the right to receive one share of
the Company’s common stock, par value €0.01 per share (“Common Stock”), plus the
potential rights to Dividend Equivalents set forth in Section 3(e) hereof, in
accordance with the terms and conditions set forth herein and in the Plan (the
“Award”). To the extent any provision of this Agreement conflicts with the
expressly applicable terms of the Plan, those terms of the Plan shall control,
and if necessary, the applicable terms of this Agreement shall be deemed amended
so as to carry out the purpose and intent of the Plan.
2.    Definitions. Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings given to them in
the Plan. In addition to the terms defined in the body of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:
(a)    “Disability” shall have the meaning set forth in any written employment
or consulting agreement between the Company (or one of its affiliates) and
Employee. If Employee is not party to such an agreement that defines these
terms, then for purposes of this Agreement, “Disability” shall mean Employee
being unable to perform Employee’s duties or fulfill Employee’s obligations
under the terms of his/her employment by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six months as
determined by the Employer and certified in writing by a competent medical
physician selected by the Employer.
(b)    “Executive Severance Plan” shall mean the Company’s Executive
Change-In-Control Severance Plan.
(c)    “Forfeiture Restrictions” shall have the meaning specified in Section
3(a) hereof.
3.    Restricted Stock Units. By acceptance of this Restricted Stock Unit award,
Employee agrees with respect thereto as follows:
(a)    Forfeiture Restrictions. The Restricted Stock Units are restricted in
that they may not be sold, assigned, pledged, exchanged, hypothecated, or
otherwise alienated or transferred, encumbered, or disposed of, and in the event
of termination of Employee’s employment or service with the Company for any
reason other than death or Disability, or, to the extent provided in Section
3(c) below, Employee shall, for no consideration, forfeit to the Company all
Restricted Stock Units to the extent then subject to the Forfeiture
Restrictions. The prohibition against transfer and the obligation to forfeit and
surrender Restricted Stock Units to the Company upon termination of employment
or services as provided in this Section 3(a) are herein referred to as the
“Forfeiture Restrictions.” The Forfeiture Restrictions shall be binding upon and
enforceable against any transferee of Restricted Stock Units.




 

--------------------------------------------------------------------------------





(b)    Lapse of Forfeiture Restrictions (Vesting). Provided that Employee has
been continuously employed by the Company from the Date of Grant through
_______________ (the “Lapse Date”), and in compliance with the Agreement and all
other agreements or obligations to the Company, the Forfeiture Restrictions
shall lapse, and the Restricted Stock Units will vest, on the Lapse Date. Except
as provided in Subsection (c) below, the Company will issue one share of Common
Stock to Employee on the date each RSU is scheduled to become vested under this
Section 3(b). Except as provided in Subsection (c) below, any Restricted Stock
Units with respect to which the Forfeiture Restrictions do not lapse in
accordance with the preceding provisions of this Section 3(b) (and any
associated unvested dividend equivalents) shall be forfeited to the Company for
no consideration as of the date of the termination of Employee’s employment with
the Company.
(c)    Accelerated Vesting.
(1)    Death. If Employee’s employment with the Company is terminated by reason
of death, then the Forfeiture Restrictions shall lapse with respect to 100% of
the Restricted Stock Units effective on the date such death occurs and
Employee’s RSUs shall be settled in the manner provided under Section 3(d)
below.
(2)    Disability. If Employee’s employment with the Company is terminated by
reason of Disability, then the Forfeiture Restrictions shall lapse with respect
to 100% of the Restricted Stock Units effective as of the date of Employee’s
“separation from service” (as defined under Code Section 409A) and Employee’s
RSU’s shall be settled in the manner provided under Section 3(d) below on the
Lapse Date.
(3)    Change in Control. If a Change in Control occurs and Employee is a
participant in the Executive Severance Plan, then the terms of Section 3 of such
plan are hereby incorporated by reference into this Agreement.
(d)    Payments. Subject to compliance with all terms of this Agreement, as soon
as reasonably practicable after the Lapse Date (but in no event later than the
end of the calendar year in which the Lapse Date occurs), or the date of
Employee’s death, the Company shall cause to be issued to Employee with respect
to each share of Common Stock covered by each such Restricted Stock Unit one
share of Common Stock registered in Employee’s name. The Company shall deliver
the shares of Common Stock in book-entry form, with such legends or restrictions
thereon as the Committee may determine to be necessary or advisable in order to
comply with applicable securities laws. Employee shall complete and sign any
documents and take any additional action that the Company may request to enable
it to deliver shares of Common Stock on Employee’s behalf.
(e)    Dividend Equivalents. In the event the Company declares and pays a
dividend in respect of its outstanding shares of Common Stock and, on the record
date for such dividend, Employee holds Restricted Stock Units granted pursuant
to this Agreement that have become vested pursuant to Section 3(c) hereof and
have not been settled in accordance with Section 3(d) hereof, Employee shall be
entitled to receive a payment, subject to compliance with all terms of this
Agreement as well as Section 4 hereof, in respect of the number of shares of
Common Stock relating to such vested Restricted Stock Units, with such Dividend
Equivalent payment being made in the amount and form that such payment would
have been made if, as of such record date, Employee actually held the underlying
shares of Common Stock related to the portion of the vested Restricted Stock
Units that have not been settled or forfeited as of such record date. Such
Dividend Equivalent payment shall be made commensurate with the date the Company
pays such dividend in respect of its outstanding shares of Common Stock
(however, in no event shall the Dividend Equivalents be paid later than the
earlier of 30 days following, or the end of the calendar year that includes, the
date on which the Company pays such dividends to its shareholders generally).


2


 

--------------------------------------------------------------------------------





(f)    Corporate Acts. The existence of the Restricted Stock Units shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization,
or other change in the Company’s capital structure or its business, any merger
or consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange, or other
disposition of all or any part of its assets or business, or any other corporate
act or proceeding.
4.    Withholding of Tax. To the extent that the receipt of the Restricted Stock
Units (or any Common Stock or dividend equivalents related thereto) or the lapse
of any Forfeiture Restrictions results in compensation, income or wages to
Employee for federal, state, or local tax purposes, Employee shall deliver to
the Company at the time of such receipt or lapse, as the case may be, such
amount of money as the Company may require to meet its minimum obligation under
applicable tax laws or regulations, and if Employee fails to do so (or if
Employee instructs the Company to withhold cash or stock to meet such
obligation), the Company shall withhold from any cash or stock remuneration
(including withholding any shares of the Common Stock distributable to Employee
under this Agreement) then or thereafter payable to Employee, any tax required
to be withheld by reason of such resulting compensation income or wages. The
Company is making no representation or warranty as to the tax consequences to
Employee as a result of the receipt of the Restricted Stock Units, the treatment
of dividend equivalents, the lapse of any Forfeiture Restrictions, or the
forfeiture of any Restricted Stock Units pursuant to the Forfeiture
Restrictions.
5.    No Shareholder Rights. The Restricted Stock Units granted pursuant to this
Agreement do not and shall not entitle Employee to any rights of a holder of
Common Stock prior to the date that shares of Common Stock are issued to
Employee in settlement of the Award. Employee’s rights with respect to the
Restricted Stock Units shall remain forfeitable as stated in this Agreement.
6.    Clawback. Notwithstanding any provisions in the Agreement to the contrary,
any compensation, payments, or benefits provided hereunder (or profits realized
from the sale of the Common Stock delivered hereunder), whether in the form of
cash or otherwise, shall be subject to a clawback to the extent necessary to
comply with the requirements of any applicable law, including but not limited
to, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
section 304 of the Sarbanes Oxley Act of 2002, or any regulations promulgated
thereunder.
7.    Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of either the Company or a Subsidiary. Without limiting the scope of
the preceding sentence, it is specifically provided that Employee shall be
considered to have terminated employment or service with the Company at the time
of the termination of the “Subsidiary” status of the entity or other
organization that employs or engages Employee. Nothing in the adoption of the
Plan, nor the award of the Restricted Stock Units thereunder pursuant to this
Agreement, shall confer upon Employee the right to continued employment by or
service with the Company or affect in any way the right of the Company to
terminate such employment or service at any time. Unless otherwise provided in a
written employment or consulting agreement or by applicable law, Employee’s
employment by or service with the Company shall be on an at-will basis, and the
employment or service relationship may be terminated at any time by either
Employee or the Company for any reason whatsoever, with or without cause or
notice. Any question as to whether and when there has been a termination of such
employment or service, and the cause of such termination, shall be determined by
the Committee or its delegate, in its sole discretion, and its determination
shall be final.
8.    Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Employee, such
notices or communications shall be effectively delivered if hand delivered to
Employee at Employee’s principal place of employment or if sent by registered or
certified mail or other mail delivery method that provides a receipt, to
Employee at the last address Employee has filed with the Company. In the case of
the Company, such notices or communications shall be effectively delivered


3


 

--------------------------------------------------------------------------------





if sent by registered or certified mail or other mail delivery service that
provides a receipt, to the General Counsel of Company at its principal executive
offices.
9.    Entire Agreement; Amendment. This Agreement may not be modified in any
respect by any verbal statement, representation or agreement made by any
employee, officer, or representative of the Company or by any written agreement
unless signed by an officer of the Company who is expressly authorized by the
Company to execute such document. The foregoing notwithstanding, this Agreement
does not modify or replace in any way any obligations Employee has to the
Company or its related entities, under any agreement or applicable law, for
non-disclosure, non-competition, non-solicitation, or non-interference.
10.    Severability. If any part of this Agreement is found to be unenforceable
by a court of competent jurisdiction, then such unenforceable portion will be
modified to be enforceable, or severed from this Agreement if it cannot be
modified, and such modification or severance shall have no effect upon the
remaining portions of this Agreement which shall remain in full force and
effect.
11.    No Waiver. No failure by either Party at any time to give notice of any
breach by the other Party of, or to require compliance with, any condition or
provision of this Agreement shall (i) be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time or (ii) preclude insistence upon strict compliance in the future.
12.    Binding Effect; Survival. The provisions of Section 6 shall survive the
lapse of the Forfeiture Restrictions without forfeiture. This Agreement shall be
binding upon and shall inure to the benefit of the Company, and automatically to
any other person, association, or entity which may hereafter acquire or succeed
to all or substantially all of the business or assets of the Company by any
means whether direct or indirect, by purchase, merger, consolidation, or
otherwise. Employee’s obligations under this Agreement are personal and such
obligations of Employee shall not be voluntarily or involuntarily assigned,
alienated, or transferred by Employee without the prior written consent of the
Company.
13.    Governing Law/Forum/Jury Waiver. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
conflicts of laws principles. With respect to any claim or dispute arising out
of or related to this Agreement, the Parties hereby consent to the exclusive
jurisdiction, forum and venue of the state and federal courts located in Harris
County, Texas, unless another forum or venue is required by law. Both the
Company and Employee agree to waive a trial by jury of any or all issues arising
under or connected with this Agreement and consent to trial by the judge.
IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.
FRANK’S INTERNATIONAL N.V.


By:    ____________________________________
Name:     
Title:     


EMPLOYEE


________________________________________
Print Name: ____________________________


4


 